Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 were previously pending and subject to a Final Office Action having a notification date of October 21, 2021 (“Final Office Action”).  Following the Final Office Action, Applicant filed an Amendment on April 29, 2022 amending claims 1, 7, and 13.  Claims 1-18, as recited in the Amendment, with claims 1, 7, and 13 being independent, are currently pending and subject to the final office action below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2020 has been entered.
 
Response to Arguments
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments with respect to the added claim limitations are persuasive. Specifically, it is determined that the added limitations transform the claims into patent eligible subject matter as the claims are no longer directed towards a mental process or method of organizing human activity. Downloading health data sets from providers using a instantiated web browser object which runs a script to actuate links, buttons or resources of an interface address such that the health data sets are parsed to identify specific information needed to display the information cannot be considered a mental process or a method of organizing human activity under step 2A, prong one. Accordingly the rejection under 35 U.S.C. §101 has been withdrawn.
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Arguments concerning the added limitations are moot in view of the new grounds of rejection set forth herein.
Applicant’s arguments concerning the instantiated web browser object are not persuasive. Calling an API configured to access a databased via the internet is construed as instantiating a web browser object. Applicant provide no support in the specification which would give this limitation any narrower meaning. Specifically, the web browser object, instantiating or the details thereof (i.e. object oriented programming) are not described in the specification. Therefore, “web browser object” is construed as a placeholder for any structure which performs the functions (i.e. execute script to download health data sets via the web).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/297,164 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the minimal differences between the claims are all described in the specification under the same embodiment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0283667 to Rachapalli et al. ("Rachapalli")  in view of U.S. Patent App. Pub. No. 2016/0371786 to Kusens et al. ("Kusens").
Regarding claims 1, 7 and 13, Rachapalli discloses:
A system for combining health information from multiple health data providers (see "system for providing merged medical information for a patient" in paragraph [0021]), the system comprising: 
a memory device (see "one or more storage mediums or memory devices such as 220, storing computer readable instructions" in paragraph [0021]); 
one or more processors (see “one or more processors” in paragraph [0022]), coupled to the memory device, configured to execute the instructions to cause the system (see "one or more storage mediums or memory devices such as 220, storing computer readable instructions" in paragraph [0021]) to: 
instantiate a web browser object in memory to connect to a plurality of health data providers (see [0020] and [0029], also see Fig. 1, Fig. 3. the application on user device 130A is the object created to receive credential (authorization process) for plurality health data providers such as database 160 and 170. The internet based application on user device 130A is the object. It can connect to a plurality of health data providers such as database 160 and 170. Also see [0026]), 

using the web browser object, for each health data provider in the plurality of health data providers (see [0026], (1) Application Layer 710: This layer serves as the point of entry for users to interact with the system. The Application Layer provides a login mechanism to allow authorized users to enter the system with their unique username and password. After a user has logged in, the system retrieves the user's medical information, which may be spread across various databases. The system allows the user to query and/or merge different pieces of information from the aggregated medical records. Some sample technologies that can be used to implement this layer include MeteorJS and AngularJS.): 

(see [0030], At step 320, the instructions 240 executed by the one or more processors 230 cause the system to retrieve medical records from one or more of databases 160 and 170);
parse the health data set for one or more health information items (see "The medical record's sections may be analyzed for content using a markup language parser, such as an HTML parser or an XML parser" in paragraph [0034]. Health data is parsed by language parser such as XML parser), 
calculate a location on a canonical body map for each of the one or more health information items (see "An association may be created if, for example, a section within a medical record has information pertaining to a certain body part or a medical condition that may affect the particular body part. This association may be done by assigning a digital tag or other metadata structure to the sections" in paragraph [0033]. Medical records and the corresponding body part in a body map are associated together),
store each of the one or more health information items along with the corresponding calculated location on the canonical body map (see "system to associate sections of medical records with body parts and conditions. This process may include data-extraction techniques ……and storing the extracted data" in paragraph [0032]. Medical records and the associated body part locations on a body map are stored); and 
display markings on the canonical body map, each marking associated with each of the one or more health information items (see Fig. 3, Fig. 4, Fig. 5 and Fig.6. Also see “At step 350, the instructions 240 executed by the one or more processors 230 cause the system to receive a request for medical records or sections therein that are associated with a selected body part. Such request may be received from first user 130” in [0035] and "FIG. 6 provides an illustrative example of an exemplary embodiment 600 of a system wherein merged medical records are displayed to the first user 130" in paragraph [0037]. After user’s request for showing medical information, a body map with markings for health records will be shown). 
Rachapalli does not explicitly disclose:
receive a designation software script, the designated software script including a pre-defined navigation path and information related to actuating at least one link, button, or resource to retrieve a health data set;
navigate to at least one interface address, wherein the at least one interface address is associated with the health data provider, wherein the one interface address is programmatically retrieved from the designated software script; or
traverse through the designated software script to download the health data set from the at least one interface address.
Kusens teaches that it was old and well known at the time of filing in the art of medical information retrieval to include:
receive a designation software script, the designated software script including a pre-defined navigation path and information related to actuating at least one link, button, or resource to retrieve a health data set (see [0055], retrieving the medical record(s) from a single source may be an iterative process, requiring retrieving records from a first sub-source (such as a first tab or webpage) and at least a second sub-source (such as a second tab or webpage). A software script can be used to read through the information and/or instructions presented by the medical record source's system in order to collect the requested record(s). see [0051], select or enter potential sources of medical records. See [0052], The credentials supplied by the applicant for each selected medical record source may be electronically inputted into the medical record sources' computer system interface (such as website or other user portal.);
navigate to at least one interface address, wherein the at least one interface address is associated with the health data provider, wherein the one interface address is programmatically retrieved from the designated software script (see [0055], retrieving the medical record(s) from a single source may be an iterative process, requiring retrieving records from a first sub-source (such as a first tab or webpage) and at least a second sub-source (such as a second tab or webpage). A software script can be used to read through the information and/or instructions presented by the medical record source's system in order to collect the requested record(s). see [0052], The credentials supplied by the applicant for each selected medical record source may be electronically inputted into the medical record sources' computer system interface (such as website or other user portal.); or
traverse through the designated software script to download the health data set from the at least one interface address (see [0055], retrieving the medical record(s) from a single source may be an iterative process, requiring retrieving records from a first sub-source (such as a first tab or webpage) and at least a second sub-source (such as a second tab or webpage). A software script can be used to read through the information and/or instructions presented by the medical record source's system in order to collect the requested record(s). The available medical record(s) may be downloaded and/or scraped from each of the selected sources. see [0052], The credentials supplied by the applicant for each selected medical record source may be electronically inputted into the medical record sources' computer system interface (such as website or other user portal.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information retrieval before the effective filing date of the claimed invention to modify the method of Rachapalli to receive a designation software script, the designated software script including a pre-defined navigation path and information related to actuating at least one link, button, or resource to retrieve a health data set; and use the web browser object to navigate to at least one interface address, wherein the at least one interface address is associated with the health data provider, wherein the one interface address is programmatically retrieved from the designated software script; and traverse through the designated software script to download the health data set from the at least one interface address as taught by Kusens in order to provide a more personalized human body map for patients to visualize, manage, and understand the state of their health, in order to reduce the complexity and time of obtaining health information (see [0004], Kusens)

.
Regarding claims 5, 11, 17, Rachapalli in view of Kusens discloses the system of claim 1.
Rachapalli further discloses:
The system of claim 1, wherein the downloaded health data set includes an XML document (see [0032] “extracted data in a markup language such as Hypertext Markup Language (HTML) or XML”).

Regarding claims 6, 12, 18, Rachapalli in view of Kusens discloses the system of claim 1.
Rachapalli further discloses:
The system of claim 1, wherein the parse includes using XPath to extract at least one of conditions, problems, procedures related to the user from the health data set (see Fig. 5, Fig. 6 and also see [0034] “the system may determine whether the medical record has information pertaining to a medical condition and then determine itself whether the medical condition is inherently associated with a body part……The medical record's sections may be analyzed for content using a markup language parser, such as an HTML parser or an XML parser”. XPath is short for XML parser. XML parser is used to analyze at lease medical condition).
Claims 2-3, 8-9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0283667 to Rachapalli et al. ("Rachapalli") in view of U.S. Patent App. Pub. No. 2016/0371786 to Kusens et al. ("Kusens") as applied to claim 1 above, and further in view of  U.S. Patent App. Pub. No. 2013/0325493 to Wong ("Wong").  
Regarding claims 2, 8, 14, Rachapalli in view of Kusens discloses the system of claim 1. 
Rachapalli in view of Kusens does not explicitly teach:
The system of claim 1, wherein a custom body map image is configured to correspond to the canonical body map, wherein each marking is displayed on the custom body map image.
Wong teaches that it was old and well known at the time of filing in the art of medical information displaying to include:
The system of claim 1, wherein a custom body map image is configured to correspond to the canonical body map, wherein each marking is displayed on the custom body map image (see Figs. 1-6 and at least [0039]-[0052]. A default medical body map is the canonical body map. A customized medical body map is the custom body map. They are related by morphing techniques in image processing. Also see Fig. 1 and Fig. 6 and at least [0064]-[0068]. Medical information is displayed on the custom body map). 
A custom body map is created and used based on canonical body map for displaying medical information in order to provide a more personalized human body map for patients to visualize, manage, and understand the state of their health (see paragraph [0002] of Wong). 
Therefore, it would have been obvious to one of ordinary skill in the art of medical information displaying before the effective filing date of the claimed invention to modify the method of Rachapalli in view of Kusens to provide a custom body map for displaying medical information as taught by Wong in order to provide a more personalized human body map for patients to visualize, manage, and understand the state of their health.
Regarding claim 3, 9, 15, Rachapalli in view of Kusens and further in view of Wong discloses the system of claim 2. 
Rachapalli in view of Kusens does not explicitly teach:
The system of claim 2, wherein the custom body map image is at least one of a photograph, a three dimensional print, or sequence of photographs of the user.
Wong teaches that it was old and well known at the time of filing in the art of medical information displaying to include:
The system of claim 2, wherein the custom body map image is at least one of a photograph, a three dimensional print, or sequence of photographs of the user (see Fig.s 1-6 and at least [0039]-[0052]. 3D model and patient’s photograph were used to create custom body map).
The motivation for making this modification to the teachings of Rachapalli in view of Kusens is the same as that set forth above, in the rejection of claim 2.
Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2016/0283667 to Rachapalli et al. ("Rachapalli") in view of U.S. Patent App. Pub. No. 2016/0371786 to Kusens et al. ("Kusens") as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 20130294664 to Zhang et al. ("Zhang").
Regarding claims 4, 10, 16, Rachapalli in view of Kusens discloses the system of claim 1. 
Rachapalli further discloses:
The system of claim 1, wherein the calculate further comprises: 
identify the location of each of the one or more health information items using ontology (see [0032] “At step 330, the instructions 240 executed by the one or more processors 230 cause the system to associate sections of medical records with body parts and conditions……Organization may occur according to a semantic ontology”. Association of medical condition with body map location is done by using semantic ontology); and 
determine the location of each of the one or more health information items on the canonical body map items using a preconfigured list of locations stored in the storage media (see Fig.s 4-6 and at lease [36] “body part 410, such as the chest or lungs”. Body map location such as chest or lungs are predefined in the system).
Rachapalli in view of Kusens does not explicitly teach:
SNOMED-CT;
Zhang teaches that it was old and well known at the time of filing in the art of medical information displaying to include SNOMED-CT (see [0071] “Various differing approaches to specifying body parts in the patient record may be employed. Standardized codes, such as those defined by SNOMED CT™, may be referenced in the record and may be readily interpreted by the system”) for categorize body part in order to standardize medical information and displaying for patient reviewing and understanding (see paragraph [0007] of Zhang).
Therefore, it would have been obvious to one of ordinary skill in the art of medical information displaying before the effective filing date of the claimed invention to modify the method of Rachapalli in view of Kusens to include SNOMED-CT for categorize body part in order to standardize medical information and displaying for patient reviewing and understanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C. Hein whose telephone number is (303)297-4305. The examiner can normally be reached 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVIN C HEIN/Examiner, Art Unit 3686